Citation Nr: 1523535	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburg, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression, and posttraumatic stress disorder (PTSD) based on personal assault.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether the character of the Appellant's discharge from his second period of service, spanning from May 1978 to January 1979, constitutes a bar to the award of VA benefits stemming from this period of service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Appellant had an initial period of active duty for training (ADT) from July 1976 to October 1976 when entering into service with the Army National Guard, and his discharge from this period of service is characterized as honorable.  Accordingly, the Appellant may achieve veteran status by establishing that his claimed disabilities are related to this period of service.

The Appellant had a subsequent period of active duty from May 1978 to January 1979, and his discharge from this period of service is characterized as under other than honorable conditions.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2012 administrative decision and a February 2013 rating decision, both issued by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Pittsburg, Philadelphia RO.


REMAND

The Appellant requested to participate in a Board hearing, conducted by live video-conference, in correspondences received in May and November 2014.  The Appellant further informed VA of his new mailing address in his November 2014 correspondence.  Nevertheless, in March 2015, the RO mailed notice of his scheduled video-conference hearing to the Appellant's former address.  Further, although an April 2015 appeal notification letter mailed to the Appellant's current address was returned as undeliverable as addressed, the letter was sent to an incomplete mailing address, as it did not include the Appellant's building number.  Thus, the Appellant must be scheduled for a new video-conference hearing, and notification of this hearing must be sent to his current, complete address of record.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant to participate in a Board hearing, conducted at the RO by live video-conference.  Inform the Appellant of the scheduled hearing, and send this notice to his current complete address of record, as reported by the Appellant in November 2014, which should include the building number captioned on his return address.

The Appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


